Citation Nr: 9909190	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel







INTRODUCTION

The veteran served on active duty From March 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  In September 1996, the Board affirmed the denial.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").

In November 1997, the VA filed a motion with the Court to 
vacate the Board's decision and to remand this case for 
further development.  The motion was granted by the Court in 
December 1997.  The veteran's case was remanded for further 
development in June 1998.  


REMAND

In the motion approved by the Court it was determined that 
the Board had failed to provide appropriate reasons and bases 
concerning the application of 38 C.F.R. §§ 4.40 and 4.45 
(1998) with respect to the veteran's herniated nucleus 
pulposus and dorsal osteoarthritis.  It was also determined 
that further development was needed in view of the 
implementation of new rating criteria for psychiatric 
disorders since the Board's September 1996 decision.

The veteran's case was remanded in June 1998 to, inter alia, 
allow for current VA examinations of the veteran's 
disabilities.  The remand instructions provided specific 
guidance in regard to the procedures necessary for 
documenting any notice to the veteran of scheduled 
examinations and the reporting of any failure or refusal to 
report.

The veteran was notified in July 1998 that he would be 
scheduled for medical examinations in the future.  The record 
indicates that the veteran was scheduled for examinations in 
August 1998.  However, there is no indication of any type of 
notice being sent to the veteran to schedule the examinations 
and the only indication that the veteran failed to report for 
the examinations is noted on Automated Medical Information 
Exchange (AMIE) worksheets dated in August 1998.

A Report of Contact (ROC) with the veteran's representative, 
dated in December 1998, reflects that the veteran said that 
he was never notified of the August 1998 examinations.  The 
ROC further indicates that the veteran was willing to report 
for a future examination if scheduled in Orlando, Florida.  
The representative also reported that the veteran did not 
have any additional medical evidence to submit.

The RO again notified the veteran in a letter dated in 
December 1998, essentially providing the same information as 
the July 1998 letter, in regard to upcoming examinations.  
AMIE worksheets in the file indicate that the veteran was 
scheduled for examinations in January 1999 but failed to 
report.  However, once again there is no proof of notice to 
the veteran in regard to the scheduled examinations.

A second ROC from the veteran's representative, dated in 
January 1999, indicates that he was unable to reach the 
veteran at his previous telephone number and was not aware 
that the veteran had moved.  

Finally, the file contains a memorandum from the Veterans 
Service Center Manager, dated in January 1999, which 
indicates that veterans are not routinely provided written 
notification of examinations as the use of AMIE is intended 
to reduce the amount of paperwork involved in processing 
claims.  Rather, they are notified telephonically of the 
scheduled appointments.  In cases, where a veteran does not 
have a telephone, letters are sent to the veteran for 
notification purposes.  However, the medical facilities do 
not retain copies of the letters or telephonic contacts.  

The Board understands the process normally used by the VA 
medical facilities in scheduling veteran's for appointments.  
However, the instant case involves an order of the Court 
which requires that the VA attempt to schedule the veteran 
for a current examination.  As the veteran failed to report 
for an examination in September 1995, it is imperative that 
all efforts to schedule examinations and notify the veteran 
of the examinations be documented in writing.  AMIE 
worksheets are insufficient.  Written proof such as a written 
letter to the veteran's last known address informing him of 
the exact date, place and time of the examinations would be 
sufficient.  Any failure of the veteran to report for 
scheduled examinations must also be documented.  This is 
especially important in light of the apparent confusion 
surrounding the notification for the August 1998 examinations 
and the veteran's failure to report for the January 1999 
examinations.  Without written documentation of notification, 
there is no way of proving to the Court that the veteran was 
actually notified of his scheduled appointments.

Accordingly, in order to comply with the Court's order, this 
case is REMANDED for the following action:

1.  The RO should arrange for general 
medical, orthopedic, and psychiatric 
examinations.  These studies are to 
determine the nature and severity of all 
of the veteran's disorders, to include 
his herniated nucleus pulposus, dorsal 
arthritis, and personality disorder.  The 
examiners conducting the evaluations are 
requested to provide an opinion as to the 
impact of any diagnosed disability on the 
veteran's ability to secure or follow a 
substantially gainful occupation. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the orthopedist 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion of any joint.  If 
the veteran describes flare-ups of pain 
of any joint, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated.  

The psychiatrist must identify the 
frequency and severity of all findings, 
as well as enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
Moreover, the examiner should offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; the presence or absence of 
depression; and his ability to obtain and 
maintain employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

A complete rationale for each opinion 
expressed must be provided.  The claims 
folder should be made available to the 
examiner for study prior to the 
examination.

The appellant must be given complete 
written notice of the precise date, time 
and place for these examinations, to 
include advising him of the consequences 
of failure to report for any examination, 
as well as a discussion of 38 C.F.R. § 
3.655(b), and the decision in Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997).  If 
he fails to report for any examination, 
this fact must be noted in the claims 
folder and a copy of the written notice 
of examination or refusal to report 
notice, whichever is applicable, must be 
associated with the claims folder.

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  A failure to comply with the 
instructions in this REMAND will result 
in yet another remand.  Stegall v. West, 
11 Vet. App. 268 (1998) ("[A] remand by 
this Court or the Board confers on the 
veteran or other claimant, as a matter of 
law, the right to compliance with the 
remand orders . . . [and] imposes upon 
the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance 
with the terms of the remand, either 
personally or as the 'the head of the 
Department.'") (Emphasis added).

3.  The RO should then evaluate the 
veteran's disabilities, assign a rating 
for each, and readjudicate the issue of 
entitlement to a permanent and total 
disability rating for pension purposes 
consistent with the criteria under 38 
U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (1998); as well as the 
provisions of Talley v. Derwinski, 2 Vet. 
App. 282 (1992); and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  The RO must 
further specifically consider and 
document their consideration of both the 
old and the new rating criteria for 
psychiatric disorders, as well as the 
criteria as enumerated in DeLuca.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must include the criteria for all of the appropriate 
diagnostic codes under which the RO has rated each of the 
appellant's disabilities.  In light of the Court's decision 
in Brown, the RO must include a discussion of the average 
person standard and unemployability standards by which a 
permanent and total disability rating for pension may be 
assigned.  The veteran and his representative should then be 
provided a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 7 -


